Citation Nr: 1220288	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-18 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, continued the 50 percent rating for PTSD and denied entitlement to TDIU.  These claims are now under the jurisdiction of the RO in Wichita, Kansas. 

The Veteran testified at an August 2010 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board remanded these claims in December 2010 for further development.  They now return for appellate review. 


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of moderate to severe functional impairment with deficiencies in most areas due to such symptoms as difficulty adapting to stressful circumstances. 

2.  During the pendency of this appeal, the Veteran has completed college course work and has been employed part time as a night manager; there is no competent or credible evidence suggesting that his service-connected disabilities prevent him from engaging in substantial gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of  70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011). 

2.  The criteria for assignment of a total disability rating based on individual unemployability are not met.  38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, an October 2007 letter provided all notice required under the VCAA with regard to increased rating claims, as discussed above.  It also informed the Veteran of the requirements for establishing entitlement to TDIU.  Finally, the letter notified the Veteran of his and VA's respective responsibilities for obtaining different specified types of evidence on his behalf.  An October 2008 letter also informed the Veteran of the specific rating criteria applicable to psychiatric disorders.  This letter was followed by readjudication of this claim in an April 2009 statement of the case (SOC).  See Mayfield IV, 499 F.3d at 1323.  The Board notes that notice of the specific rating criteria is no longer required.  See Vazquez-Flores II, 580 F.3d at 1280-81.  Accordingly, the Board concludes that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Pursuant to the Board's December 2010 remand directive, additional VA treatment records dating from April 2009 have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  The Board likewise finds that there has been substantial compliance with its December 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's December 2010 remand directive, the RO provided the Veteran with an appropriate psychiatric examination most recently in March 2011.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and the medical evidence therein, obtained a reported medical history from the Veteran, conducted a thorough mental status examination as well as diagnostic testing, and described the Veteran's PTSD symptoms and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

With regard to the issue of entitlement to TDIU, the examiner explained that due to the Veteran's nonservice-connected polysubstance abuse and personality disorder, as well as the fact that he was currently working part time and had recently attended college and attained honors during the pendency of this claim, there was insufficient evidence to conclude that the Veteran's PTSD by itself prevented him from engaging in substantially gainful employment.  The Board finds that the examiner's rationale for not being able to provide a more definitive opinion due to the multiple factors at play in the Veteran's functional impairment is adequate in light of the evidence of record.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Further, as noted by the examiner, the evidence shows that the Veteran is currently employed part time as a night manager, has held several full time jobs in the recent past, and completed college classes for which he received honors during the pendency of this claim.  Thus, the Board finds that further examination or opinion is not warranted on the issue of entitlement to TDIU based on the Veteran's PTSD.  The examiner stated that she was not qualified to render an opinion as to the impact of the Veteran's hearing loss and tinnitus on his employability.  Because the Veteran does not argue, and there is no competent evidence otherwise showing that the Veteran's service-connected hearing disabilities impact his employment, the Board finds that an opinion was not required on this issue.  

Because the March 2011 VA examination is adequate for the purpose of making decisions on these claims, the Board finds that there has been substantial compliance with its December 2010 remand directive.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.  The Board notes that a VA PTSD examination was also performed in connection with this claim in November 2007.  The Board finds this examination is also probative and will be utilized in the decision-making process as the examiner reviewed the Veteran's relevant medical history, conducted a thorough psychiatric examination, and described his PTSD symptoms and resulting functional impairment in sufficient detail.  See Stefl, 21 Vet. App. at 123; Barr, 21 Vet. App. at 312.  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his PTSD since he was last examined in March 2011.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran claims entitlement to a rating in excess of 50 percent for his service-connected PTSD.  For the following reasons, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the provisions for rating psychiatric disorders: 

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2011).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2011); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence of record, the November 2007 VA examination report reflects that the Veteran endorsed symptoms of PTSD including daily recurrent, intrusive, and distressing recollections of the traumatic event; nightmares two to three times a week and sleeping only three to four hours a night; flashbacks; feelings of being very sad or angry in response to internal or external cues symbolizing or resembling an aspect of the traumatic event; avoidance of reminders of the trauma; self-isolation; irritability and outbursts of angry (feeling "locked and loaded"); difficulty concentrating at times; hypervigilance in that he did not like having people behind him; and an exaggerated startle reflex at times.  The Veteran had last worked in May 2007 when he was employed as a case manager for mentally ill adults.  He stated that he felt he was being talked down to or mistreated by his co-workers and boss.  In this regard, the Veteran noted that he had held many jobs and that he would quit them or "do something to get fired" because he found they became "boring" or "old."  The Veteran stated that although he "possibly [could] work," he was planning to go back to school and was in the process of taking a placement test for the local city college.  He related that he was unsure if he wanted to go back into the work force as he "got tired of it," and instead wanted "to focus on going to school."  In terms of his family and social life, the Veteran had a previous marriage that lasted three and a half years, and had been divorced for a long time.  He enjoyed spending time with his son and coaching his son's baseball team.  The Board notes that a previous VA examination, dated in February 2007, shows that the Veteran lived alone.  He also reported having two friends.  The Veteran endorsed an extensive history of alcohol and drug abuse, but reported that he had not used substances since July 2005.  The Veteran related during the examination that he had "threatened a few people" in the last weeks and experienced road rage.  

On mental status examination, no abnormalities were noted, including with regard to thought process and communication, but the Veteran's mood was "a little down" and he felt "angry . . . like a powder keg."  The examiner diagnosed PTSD with depression and assigned a GAF score of 50.  The examiner also diagnosed a history of personality disorder and substance abuse, but stated that the GAF score was not assigned based on this history, although historically the Veteran's substance abuse had had a marked impact on his functioning.  It was noted that since the last VA examination performed in February 2007, the Veteran had left his previous job as a case manager after uttering an expletive directed at his boss.  The examiner observed that the GAF score of 55 assigned in the February 2007 VA examination was decreased in the current examination to 50 to reflect a deterioration in the Veteran's level of functioning. 

A January 2008 VA employment information form filled out by the Veteran's former employer reflects that the Veteran had worked full time as a social worker and case manager from November 2006 to May 2007.  The time he worked there was considered a probationary period and his employment was terminated because the employer found he "was not fit for the position."  

A February 2008 letter from the Veteran's therapist, D.F., and clinical psychologist, Z.G., at VA reflect that the Veteran received individual and group psychotherapy addressing his PTSD, employment situation, and need to find stable housing (the Board notes that VA treatment records reflect that the Veteran had been homeless for a time in 2005 and 2006).  The letter reflects that the Veteran had been trying to find suitable employment over the past six months.  Although he was capable of following through with the interview process, he struggled with those in authority and with feelings that "others are out to get him."  

In May 2009, the Veteran commenced psychotherapy at the Kansas City VAMC.    He reported symptoms of depressed mood, sleep disturbance, appetite disturbance, psychomotor agitation or retardation, and thoughts of suicide.  However, he denied having a plan or intent to commit suicide and denied past suicide attempts.  The Veteran also reported homicidal ideation, but stated that he did not have a plan to injure anyone. He stated that he tended to be irritable and easily angered by others.  The Veteran also endorsed hallucinations, stating that he heard voices occasionally, even when not under the influence of drugs or alcohol.  The Veteran reported being employed as night staff at a homeless shelter, and as a counselor at a group home for boys.  He had begun the former job three weeks earlier, and the latter job one week earlier.  He again reported having had a lot of jobs in the past and being fired numerous times.  He stated that his longest period of employment had been for five years.  On mental status examination, the Veteran's mood was found to be irritable and angry and his affect labile.  His thought content was logical and he was able to concentrate for short periods of time.  His judgment was fair to poor and his insight was poor.  The treating physician diagnosed PTSD and a depressive disorder, and assigned a GAF score of 57.  

A July 2010 VA treatment record reflects that the Veteran reported "some problems with impulsivity at times" in terms of his anger.  However, he stated that although he had gotten angry with others, he had not hurt others. 

An August 2010 VA treatment record reflects that the Veteran had worked for one month at a homeless shelter where his mother served as executive director.  He stated that he was not happy there as he felt irritable toward some of his co-workers.  On mental status examination, the Veteran was irritable but cooperative and friendly.  He was diagnosed with PTSD and assigned a GAF score of 55.  

At the August 2010 hearing, the Veteran's representative argued that the Veteran's part-time employment was "sheltered" because his mother was the director of the homeless shelter where he worked and had hired him by virtue of that relationship.  Moreover, the Veteran only worked fifteen to twenty hours a week.  The Veteran described his work duties as consisting of assigning chore lists, maintaining the security of the building, and making sure that the residents complied with the rules and regulations of the shelter.  He stated that there were seventeen residents there.  The Veteran further stated that in the past four or five years he had held "many jobs that were 40 hours a week" but that those jobs did not last beyond the probationary period, which was usually 30 to 90 days.  He related that he left the jobs because of conflicts with others and because he "didn't want to be there . . . in the first place."  The Veteran's representative also argued at the hearing that the Veteran had insomnia, a short attention span, and an "anger problem" associated with his PTSD, all of which kept him from finishing school and maintaining full time employment. 

An August 2011 VA treatment record reflects that the Veteran worked three nights a week.  He reported continuing to have anger problems which expressed themselves in his relationships with family members and acquaintances. 

At the March 2011 VA examination, the Veteran reported symptoms of depression five to seven days a week.  In this regard, the Veteran stated that he did not enjoy doing anything and had lost his interest in sports, although he acknowledged that his loss of interest in sports was in part due to recent injuries.  He also stated that it was hard for him to get out of bed and that he had low energy.  He denied having current suicidal or homicidal thoughts, plans, or intentions.  He stated that he took college courses in 2007 and majored in sociology.  He reported receiving honors, and stated that school was the only thing that motivated him to get out of bed.  

In terms of his social and family life, the Veteran stated that his significant other was "separated by distance" (the record reflects that she lives in a different state) and that she sometimes irritated him, but it was also hard being away from her as she was his "best friend."  He further reported that since his last VA examination his relationship with his family members had improved.  In this regard, he had become "really close" with his mother, grandfather, and daughter.  However, his relationship with his son had gotten worse and he stated that his son did not respond to his phone calls.  The Veteran stated that he had no desire to socialize and did not go out as much as he used to do.  The Veteran also reported that since his last examination he had been in a physical altercation with a man who stole some cash from him.  In this regard, he physically attacked the man.  He also reported being in a physical altercation with his son's mother in which he "grabbed her by the base of her neck" and almost threw her through a window.  He denied hitting her.  As a result, he spent one night in jail and was under a restraining order.  

With regard to his occupational functioning, the Veteran reported attending college between 2007 and 2009.  He stated that he did not work because he wanted to "focus on school."  He currently worked part time as a night manager at a homeless shelter.  He stated that he preferred not to work due to his "mental state" and that he experienced "significant problems on the job."  Specifically, his irritability, anger, and difficulty with interpersonal relationships "prevent[ed] him from functioning on the job."  In this regard, he reported verbal abuse and physical altercations with co-workers and the homeless residents at the shelter.  He also reported increased tardiness. 

On mental status examination, the Veteran's psychomotor activity was restless and tense and he exhibited an irritable and guarded attitude.  His thought process was characterized as "rambling" with "flight of ideas."  Based on the results of psychological testing, the examiner found that the Veteran had experienced "severe depression" over the past two weeks.  The examiner diagnosed the Veteran with severe PTSD and major depressive disorder, and assigned a GAF score of 51, stating that the score indicated that the Veteran had moderate symptoms or impairment in social, occupational, or school functioning.  The examiner concluded that the Veteran did not have total occupational impairment, but found that his PTSD symptoms did affect his thinking, family relations, work, and mood.  With regard to the Veteran's occupational impairment, the examiner observed that the Veteran's mental health problems had an impact on his overall social and work functioning due to his reports of depression and lack of motivation with regard to work and leisure pursuits.  In this regard, the Veteran had reported tardiness due to lack of motivation to go to work, as well as forgetting to do some tasks due to memory impairment.  The examiner noted that although the Veteran had a documented history of PTSD and that it clearly impacted his functioning, there was insufficient evidence to find that PTSD alone rendered the Veteran unable to maintain gainful employment.  In this regard, there were other factors which complicated the clinical picture, including a history of polysubstance abuse and behavioral problems dating back to childhood.  It was difficult to distinguish the relative contributions of each factor on his functioning.  Moreover, the Veteran had reported being capable of attending college and obtaining honors since his last VA examination, and had been employed as a part time night manager for the last year. 

In carefully reviewing the pertinent evidence of record relevant to the period on appeal, as discussed above, the Board finds that the evidence is at least in equipoise as to whether the criteria for a 70 percent rating have been met.  Specifically, the evidence shows a history of anger and impaired impulse control, as reflected in his repeated conflicts with co-workers and his physical altercations, including with the mother of his son and a man who purportedly stole money from him.  Moreover, the Veteran has been unable to maintain full time employment since 2007, and has reported a history of having many jobs in the last five years from which he quit or was fired due to interpersonal difficulties.  The Veteran's treating providers and the VA examiners have generally attributed these problems to his service-connected PTSD as opposed to nonservice-connected factors such as his past drug abuse or a personality disorder.  Finally, in the March 2011 VA examination report, the examiner found that the Veteran's PTSD affected his thinking, family relations, work, and mood, and gave supporting examples for each finding based on the Veteran's reported history of difficulty concentrating, family conflicts, occupational impairment, and angry and depressed mood.  Accordingly, the evidence is at least in equipoise as to whether the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as impaired impulse control and difficulty in adapting to stressful circumstances, including in a work or a worklike setting.  See 38 C.F.R. § 4.130, DC 9411.  Thus, resolving any doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating have been met.  See id.; see also 38 C.F.R. §§ 3.102, 4.3.

The Board finds that the preponderance of the evidence weighs against entitlement to a 100 percent rating based on total occupational and social impairment.  In the March  2011 VA examination report, the examiner found that the Veteran's PTSD was not productive of total occupational and social impairment as he had worked part time for one year and attended college classes and received honors.  The Board also notes that the Veteran has reported having two friends and being close with his son or other family members, including his mother, grandfather, and daughter.  Moreover, he has reported having a significant other, albeit one who lives in another state.  This evidence weighs against a finding of total social impairment.  Finally, the evidence does not show that the Veteran has any of the symptoms associated with a 100 percent rating or symptoms equivalent in severity, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, while the Veteran has reported passive suicidal and homicidal thoughts, he has never articulated an intent or plan to carry these thoughts out.  Thus, he does not pose a persistent danger of hurting himself or others.  Moreover, while the Veteran once mentioned hearing voices in the May 2009 VA treatment record, there are no clinical findings of hallucinations or evidence of persistent hallucinations.  Finally, apart from the GAF score of 50 in the November 2007 VA examination, which denotes severe symptoms or functional impairment bordering on moderate, the GAF scores assigned during this claim are generally 51 or higher, which is reflective of moderate symptoms or functional impairment.  See DSM-IV.  Accordingly, the Board finds that the Veteran's PTSD and resulting functional impairment more closely approximates the criteria for a 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411.

With regard to the issue of staged ratings, for the reasons discussed above, the Board finds that the criteria for a 70 percent rating have been met throughout the pendency of this appeal.  There is no competent evidence showing that the Veteran is entitled to a rating in excess of 70 percent at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered the Veteran's contention that his PTSD is totally disabling.  However, while the Veteran is competent and credible with regard to his subjective complaints, the competent and credible medical evidence evaluating the true severity of his PTSD as reflected in the VA examination reports and treatment records shows entitlement to a 70 percent rather than a total rating.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to perform an accurate clinical assessment as to the degree of impairment associated with the Veteran's disability.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination reports and treatment records than the Veteran's lay statements and contentions. 

The issue of entitlement to TDIU based on the Veteran's service-connected PTSD is addressed in the next section.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that entitlement to TDIU must be addressed in an increased rating claim when the issue of employability is raised by the claimant or the evidence of record); see also 38 C.F.R. §§ 3.340, 4.16 (2011). 

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria, which accounts for a broad range of symptomatology as well as the resulting occupational and social impairment.  See38 C.F.R. § 4.130, DC 9411.  As shown in the above discussion, the Veteran does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that his PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

In sum, entitlement to a 70 percent rating for PTSD is granted under the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.  However, the preponderance of the evidence weighs against a rating of 100 percent.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 70 percent is denied. 

III. TDIU

The Veteran contends that his service-connected disabilities render him unemployable and thus entitled to a total disability rating.  For the reasons that follow, the Board concludes that TDIU is not warranted.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15 (2011).  Permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2011).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident will be considered as one disability.  Id.  

Here, service connection has been established for PTSD with a 70 percent rating, tinnitus with a 10 percent rating, and a bilateral hearing loss disability with a noncompensable rating.  Consequently, because the Veteran has a single disability for TDIU purposes rated at 70 percent, the criteria for consideration of entitlement to TDIU under § 4.16(a) are met.

To establish a total disability rating based on individual unemployability, there must be competent evidence that a claimant's service-connected disability or disabilities have rendered him unable to secure or follow a substantially gainful occupation without regard to other factors such as age and non-service connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2010); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence shows that the Veteran's service-connected disabilities do not prevent him from engaging in substantially gainful employment.  The pertinent evidence of record has been discussed above in connection with the Veteran's claim for an increased rating for PTSD and will not be repeated here.  Preliminarily, the Board agrees that the Veteran's current employment situation at the homeless shelter does not in itself establish that he is able to engage in substantially gainful employment.  The May 2009 VA treatment record reflects that the Veteran was paid $45 a shift at this job.  At the August 2010 hearing, the Veteran stated that he only worked fifteen to twenty hours a week at this job.  The August 2011 VA treatment record reflects that the Veteran worked three shifts a week.  Thus, the Veteran's yearly income from this job has been approximately $6,500 a year, well below the poverty threshold for the years 2009, 2010, and 2011, which has been over $11,000 for one person under 65 years of age.  See http://www.census.gov/hhes/www/poverty/data/threshld/.  Further, the Board acknowledges that the Veteran's mother is the director of the homeless shelter, and thus the Veteran's employment there may be under circumstances permitting a much greater deal of leeway than most jobs in terms of the amount of work required and the standard for interacting with co-workers (i.e. "sheltered work").  The Veteran has not stated and the evidence does not show whether his employment as a counselor, which he reported in the May 2009 VA treatment record, has continued to the present time.  For the purposes of this decision, the Board assumes that the Veteran has only worked at the homeless shelter since May 2009. 

Nevertheless, the fact that the Veteran's current employment is only marginal does not show that he is unable to engage in substantially gainful employment by virtue of his PTSD.  In this regard, the fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient to find that he is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  See id.  As found by the examiner in the March 2011 VA examination report, the Veteran's ability to attend college classes and receive honors, his part time employment, his having worked a number of full time jobs in the past five years (in which, the Board notes, he was able to maintain employment at least during the first two to three months), and the overall clinical assessment of his PTSD, which was only found to be moderate in nature (as reflected in the GAF score of 55 and accompanying explanation), did not lead to a finding of total occupational impairment or to a finding that the Veteran could not engage in substantially gainful employment.  Significantly, the November 2007 and March 2011 VA examination reports both reflect that the Veteran indicated that he did not wish to work because he wanted to focus on going to school.  This rationale suggests that his decision not to work was voluntary and based on a calculated assessment of his priorities rather than an inability to work.   Finally, the Veteran's principal reasons for not being able to maintain full time employment, as reported by him, is that he gets bored or tired of the work and has difficulty interacting with co-workers and supervisors.  Thus, he stated that he either would quit his job or would do something to cause his employer to terminate his employment.  The fact that the Veteran has chosen not to work full time because of boredom or interpersonal difficulties does not show that he is prevented from substantially gainful employment.  Indeed, the May 2009 VA treatment record reflects that the Veteran reported that his income from his part-time employment at the homeless shelter was sufficient for his needs, suggesting that working more than part time might not be a priority for him in terms of meeting his daily expenses.  Thus, there is no competent evidence showing that the Veteran is prevented from engaging in substantially gainful employment due to his PTSD.  

With regard to the Veteran's service-connected tinnitus and noncompensable hearing loss, the Veteran has not stated and there is no competent evidence suggesting that these disabilities, when considered singly or in combination with PTSD, has prevented him from engaging in substantially gainful employment or even been a significant factor in his occupational functioning. 

The Board acknowledges the Veteran's contention that he is unable to maintain substantially gainful employment due to his PTSD.  However, the Board gives more weight to the findings of the VA treating providers and examiners, who have not found that he was prevented from working.  The Board also gives more weight to other evidence of record suggesting employability, such as the Veteran's recent college coursework and his assertions that he wanted to focus on school rather than work.  

Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities warrant entitlement to TDIU under the schedular criteria.  See 38 C.F.R. § 4.16(a).  

The Board has considered whether to refer this claim for extraschedular consideration.  See 38 C.F.R. § 4.16(a)(b).  However, as the Veteran meets the percentage requirements for schedular consideration and because the Board finds that there is no indication that the Veteran's service-connected disabilities render him unemployable, as discussed above, the Board finds that referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating of 70 percent for posttraumatic stress disorder is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to a total rating based on individual unemployability is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


